UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7468


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARMOND RASHAWN WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:04-cr-00618-PMD-1; 2:11-cv-70092-PMD)


Submitted:   July 25, 2013                 Decided:   August 12, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Armond Rashawn Wright,       Appellant Pro Se.         Sean Kittrell,
Assistant United States      Attorney, Charleston,    South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Armond Rashawn Wright appeals the denial of his 28

U.S.C.A. § 2255 (West Supp. 2013) motion.                   We previously granted

a certificate of appealability on Wright’s claim that counsel

was ineffective in failing to note an appeal as directed.                           After

additional briefing, we vacate the district court’s order and

remand for further proceedings.

               In   his    §    2255    motion,         Wright     claimed       that    he

explicitly      requested       that    counsel     file    a     notice    of    appeal.

Wright presented an affidavit to this effect, as well as an

affidavit from his grandmother attesting that Wright, in her

presence,      requested       the   filing    of   a    notice    of   appeal.         The

Government presented an affidavit from counsel attesting that

Wright never requested that a notice of appeal be filed.

               In United States v. Peak, 992 F.2d 39, 41-42 (4th Cir.

1993), this court held that counsel’s failure to file a notice

of appeal as directed constitutes per se ineffective assistance.

Under 28 U.S.C.A. § 2255(b), unless the pleadings, files, and

records conclusively show that the prisoner is not entitled to

relief, the district court shall hold an evidentiary hearing.

United States v. Witherspoon, 231 F.3d 923, 925-27 (4th Cir.

2000).      While whether an evidentiary hearing is necessary is

generally left to the sound discretion of the district judge, we

long     ago    recognized       that    there      remained       “a      category     of

                                           2
petitions, usually involving credibility, that will require an

evidentiary hearing in open court.”           Raines v. United States,

423 F.2d 526, 530 (4th Cir. 1970).

           Wright’s claim that counsel failed to file a notice of

appeal when requested, if believed, states a colorable claim of

ineffective assistance.      Peak, 992 F.2d at 41-42.             However, the

district court denied Wright’s motion after determining that his

claim lacked credibility.        In light of the parties’ conflicting

affidavits, the record did not conclusively show that Wright was

not entitled to relief.      28 U.S.C.A. § 2255(b); Raines, 423 F.2d

at 530 (“When the issue is one of credibility, resolution on the

basis of affidavits can rarely be conclusive.”).                  The district

court therefore abused its discretion in concluding, without an

evidentiary hearing, that Wright did not direct counsel to file

a notice of appeal.

           Accordingly, we vacate the district court’s order and

remand for an evidentiary hearing.        We deny Wright’s motion for

an extension of time to reply as moot, and deny his motions to

appoint counsel and for a transcript at Government expense.                  We

dispense   with     oral   argument   because      the    facts     and   legal

contentions   are   adequately    presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                     VACATED AND REMANDED

                                      3